Citation Nr: 0525700	
Decision Date: 09/20/05    Archive Date: 09/29/05

DOCKET NO.  00-24 462A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for 
status-post laminectomy for herniated nucleus pulposus, L5-
S1, with left radiculopathy. 

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Chris A. Carnaghie, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from October 1978 to 
January 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.


FINDINGS OF FACT

1.  The veteran's back disability is manifested by subjective 
complaints of pain, and limitation of motion; objective 
findings include absent ankle reflexes, diminished knee jerk, 
weakness of the great toe extensor, and weakness of plantar 
flexion on the left. 

2.  The current 60 percent rating contemplates unfavorable 
ankylosis of the lumbar spine, severe limitation of motion, 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy, incapacitating 
episodes of intervertebral disc syndrome having a total 
duration of at least six weeks during the past 12 months, and 
severe lumbosacral strain.  

3.  The veteran's orthopedic and neurologic manifestations do 
not combine to warrant a higher rating.

4.  There is no evidence of unfavorable ankylosis of the 
entire spine.

5.  The veteran has a single service-connected disability 
rating for a back disability currently evaluated at 60 
percent disabling.

6.  The veteran maintains that he has not worked full-time 
since 1994, and has three years of college.  He has 
experience in the restaurant and health field.

7.  The veteran's single service-connected disability does 
not render it impossible for the average person to follow a 
substantially gainful occupation or render the veteran unable 
to secure or follow a substantially gainful occupation 
consistent with his occupational experience and education. 


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 60 
percent for status-post laminectomy for herniated nucleus 
pulposus, L5-S1, with left radiculopathy, have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 
4.71a, Diagnostic Codes (DCs) 5003-5010, 5289, 5292, 5293, 
5295 (2004) (as amended by 67 Fed. Reg. 54,345 (Aug. 22, 
2002), DCs 5237, 5242, 5243 (as codified at 68 Fed. Reg. 
51,454 (Aug. 27, 2003)).

2.  The criteria for the assignment of a total disability 
rating for compensation purposes based on individual 
unemployability (TDIU) have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.102, 
3.321, 3.340, 3.341, 4.16 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to a Rating in Excess of 60 Percent for 
Status-Post Laminectomy for Herniated Nucleus Pulposus, L5-
S1, with Left Radiculopathy

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2004).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2004).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2004). 

The Board notes that while this appeal was pending, the 
applicable rating criteria for intervertebral disc disease, 
38 C.F.R. § 4.72, DC 5293, were revised effective September 
23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) ("new 
disc regulations").  Further, the remaining spinal 
regulations were amended in September 2003.  See 68 Fed. Reg. 
51,454 (Aug. 27, 2003) ("new spinal regulations").  The 
Board will hereafter designate the regulations in effect 
prior to the respective changes as the pre-amended 
regulations and the subsequent regulations as the amended 
regulations.

The timing of this change requires the Board to first 
consider the claim under the appropriate pre-amended 
regulations.  Thereafter, the Board must analyze the evidence 
under the new regulations and consider whether a rating 
higher than the previous rating is warranted.  See VAOPGCPREC 
7-2003; Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

As an initial matter, the Board notes that a higher than 60 
percent rating would not be available under any of the 
relevant pre-amended diagnostic codes regardless of the 
severity of the veteran's low back disability.  Specifically, 
the current rating contemplates unfavorable ankylosis of the 
lumbar spine (DC 5289), severe limitation of the lumbar spine 
(DC 5292), pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy (DC 
5293), and severe lumbosacral strain (DC 5295).  

Separate ratings for these pathologies are prohibited: "the 
rating schedule may not be employed as a vehicle for 
compensating a claimant twice (or more) for the same 
symptomatology; such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
38 C.F.R. § 4.14 (2002); Esteban v. Brown, 6 Vet. App. 259 
(1994); Brady v. Brown, 4 Vet. App. 203, 206 (1993).  It is 
noted that the current rating contemplates some neurological 
pathology into the lower extremities.  In the absence of 
footdrop, these findings do not provide a basis for a higher 
or a separate rating.

Under the amended regulations, the Board notes that a 60 
percent rating anticipates incapacitating episodes of 
intervertebral disc syndrome having a total duration of at 
least 6 weeks during the past 12 months.  However, a 60 
percent rating is the highest available based on 
incapacitating episodes under the new disc regulations.  
Since the veteran is at the maximum available evaluation 
based on incapacitating episodes, there is no basis to grant 
a higher rating.

Next, the Board will consider whether the veteran is entitled 
to a higher rating under the new disc regulations based on 
chronic orthopedic and neurological manifestations.  In this 
case, the Board notes that the veteran's chronic orthopedic 
manifestations are best represented with a rating of 40 
percent under DC 5292 for "severe" limitation of motion, 
the maximum available under this code.  See Johnston, 10 Vet. 
App. at 85.  There is no evidence of unfavorable ankylosis of 
the lumbar spine to consider a higher rating under the 
General Rating Formula.  

The neurologic manifestations of the veteran's intervertebral 
disc syndrome include findings neuropathy with pain.  There 
has been no reported evidence of additional neurologic 
dysfunction, such as loss of bladder control, etc.

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete paralysis.  38 C.F.R. § 4.123 
(2004).  The maximum rating which may be assigned for 
neuritis not characterized by organic changes as noted above 
will be that for moderate, or with sciatic nerve involvement, 
for moderately severe, incomplete paralysis.  Id.  Neuralgia, 
cranial or peripheral, characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum 
equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124 
(2004).  

In rating diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124a (2004).  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  Id.  The ratings for peripheral nerves are 
for unilateral involvement; when bilateral, they are combined 
with application of the bilateral factor.  Id.  The use of 
terminology such as "mild," "moderate" and "severe" by VA 
examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  38 
C.F.R. §§ 4.2, 4.6 (2004).

Diagnostic Code 8520 provides the rating criteria for 
paralysis of the sciatic nerve, and therefore, neuritis and 
neuralgia of that nerve.  38 U.S.C.A. § 4.124a, DC 8520 
(2004).  Complete paralysis of the sciatic nerve, which is 
rated as 80 percent disabling, contemplates foot dangling and 
dropping, no active movement possible of muscles below the 
knee, and flexion of the knee weakened or (very rarely) lost.  
Id.  Disability ratings of 10 percent, 20 percent and 40 
percent are assignable for incomplete paralysis which is 
mild, moderate or moderately severe in degree, respectively.  
Id.  A 60 percent rating is warranted for severe incomplete 
paralysis with marked muscular atrophy.  Id.   Further, DC 
8620 refers to neuritis of the sciatic nerve and DC Code 8720 
refers to neuralgia of the sciatic nerve.

As noted above, the veteran's neuropathy of the lower 
extremities is manifested by subjective complaints of pain, a 
September 1999 EMG suggestive of possible L5 radiculopathy, 
absent ankle reflexes, decreased pin prick sensation of the 
left foot, and positive straight leg raises (August 1999), 
knee jerks diminished, absent ankle jerks, patchy 
hypesthesia, weakness of the great toe extensor, slight 
weakness of plantar flexion on the left, and straight leg 
raising positive at 15 degrees (December 1998 VA 
examination).  

There are no other organic changes present such as muscular 
atrophy or trophic changes.  The Board finds that such 
symptoms are compatible with moderate incomplete paralysis of 
the sciatic nerve which warrants a 20 percent rating.  
Accordingly, the Board finds that a separate rating for the 
neurologic manifestation of lower extremity neuropathy due to 
intervertebral disc syndrome to be 20 percent disabling as 
analogous to neuritis of the sciatic nerve under DC 8620.  

Accordingly, the Board finds that, under the new disc 
regulations, the veteran could be rated as 40 percent rating 
for his chronic orthopedic manifestation of severe limitation 
of lumbar spine motion and a separate 20 percent rating for 
his chronic neurologic manifestation of neuropathy.  After 
combining the ratings under 38 C.F.R. § 4.25, the veteran 
would be entitled to a 52 percent schedular rating, which is 
rounded to the nearest number divisible by 10, which would be 
a 50 percent rating.  However, even by separately rating the 
veteran's chronic orthopedic and neurologic disabilities, a 
higher rating is not warranted in this case.  

Next, the Board will consider whether the veteran is entitled 
to a higher rating under the new spine regulations.  Under 
these provisions, a schedular rating in excess of 60 percent 
would only be warranted with unfavorable ankylosis of the 
entire (cervical, thoracic, and lumbosacral) spine.  In this 
case, the evidence does not support a higher evaluation.

In the most recent VA examination dated in December 1998, the 
veteran reported back and leg pain.  Physical examination 
revealed limitation of motion as forward flexion to 48 
degrees (with 90 degrees as anatomically normal), extension 
at 18 degrees (with 30 degrees as anatomically normal), and 
lateral bending to 10 degrees (with 30 degrees as 
anatomically normal).  While limitation of motion has been 
shown, there is no indication of a fixed deformity of the 
entire spine and no report of ankylosis.  Because this is the 
only basis for a higher than 60 percent rating in the amended 
regulations, the Board finds that the claim for a higher 
rating must be denied.

The Board has considered the issue of whether the veteran's 
service-connected back disability presents an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards such that 
referral to the appropriate officials for consideration of an 
extraschedular rating is warranted.  See 38 C.F.R. 
§§ 3.321(b)(1), 4.16(b); Bagwell v. Brown, 9 Vet. App. 337, 
338-339 (1996).  

In the opinion of the Board, the veteran's service-connected 
back disorder did not interfere markedly with employment 
(i.e., beyond that contemplated in the assigned rating).  The 
back disability did not require frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards.  The symptoms 
related to the impairment were contemplated by the 60 percent 
evaluation assigned.  Therefore, in the absence of such 
factors, the Board finds that the criteria for submission for 
consideration of an extraschedular rating pursuant to 38 
C.F.R. §§ 3.321(b)(1) are not met.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  



II.  Entitlement to a TDIU

Turning now to the issue of a total disability rating, the 
veteran contends that he is unable to secure or follow a 
substantially gainful occupation by reason of his service-
connected back disability and that a total disability rating 
for compensation purposes based on individual unemployability 
is warranted.  After a review of the record, the Board finds 
that the veteran's contentions are not supported by the 
evidence, and his claim is denied.

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as the result of service-connected 
disabilities; provided that, if there is only one such 
disability, this disability is ratable at 60 percent or more, 
and that if there are two or more disabilities, there is at 
least one disability ratable at 40 percent or more, and 
sufficient additional disabilities to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2004).  
Veterans who fail to meet these percentage standards but are 
nonetheless unemployable by reason of service-connected 
disabilities may still be rated as totally disabled.  38 
C.F.R. §§ 3.321, 3.340, 3.341, 4.16(b) (2004).

In addition, the Board has considered 38 C.F.R. § 3.340 which 
provides that a total disability will be considered to exist 
when there is present any impairment of mind or body which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  In other words, 
38 C.F.R. § 3.340 deals with the average person standard and 
38 C.F.R. § 4.16(a) deals with the particular individual.  
The award of a total rating requires a showing that the 
veteran is precluded from employment due to service connected 
disabilities.  The adverse affects of advancing age may not 
be considered in support of the claimed benefit.  38 C.F.R. § 
4.19 (2003).

In Van Hoose v. Brown, 4 Vet. App. 361 (1993), the Veterans 
Claims Court held that for a veteran to prevail in a claim 
for individual unemployability benefits, it was necessary 
that the record reflect some factor which takes his case 
outside the norm, with respect to a similar level of 
disability under the rating schedule.  38 C.F.R. §§ 4.1, 
4.15.  The fact that a claimant was unemployed or had 
difficulty obtaining employment was not enough.  The question 
was whether or not the veteran was capable of performing the 
physical and mental acts required by employment, not whether 
he could find employment.  See Beaty v. Brown, 6 Vet. App. 
532, 538 (1994).

In his claim for a total disability rating dated in 1999, the 
veteran noted that he had three years of college education 
and worked in the restaurant business, as a night plant 
supervisor and first aid provider, and medical technician.  
He indicated that he had last worked in 1994 and related his 
problems as hypertension, diabetes, arthritis, and pain in 
upper and lower extremities.

Vocational Rehabilitation records dated in April 1998 show 
that the veteran was attending college with his vocational 
objective of an administrative occupation by completing a BBA 
in Management.  Attempts to obtain more current Vocational 
Rehabilitation records have been unsuccessful.

In a December 1998 VA examination, the examiner opined that 
the veteran had physical limitations from his spinal disc 
condition which would "greatly diminish" his employment 
capacity.  The examiner related that the veteran could not do 
anything involving stooping, bending, or lifting.  

In an August 1999 private examination, the veteran was 
diagnosed with hypertensive cardiovascular disease, mild 
myocardial infarction, by history, a history of mild 
cerebrovascular accident, 4th nerve palsy with diplopia, 
adult onset diabetes mellitus, status/post L5-S1 diskectomy 
with left radiculopathy, hyperlipidemia, and glaucoma.  After 
a physical examination, the physician related that the 
veteran was "unable to perform essential function hence 
cannot be gainfully employed."  

In May 2000, the SSA found the veteran to be unable to work 
due to chronic obstructive pulmonary disease, low back pain, 
carpal tunnel syndrome, hypertension, and diplopia.  
Outpatient medical records show treatment for a myriad of 
nonservice-connected disorders, including, among other 
things, gastrointestinal complaints, chest pain, diabetes, 
finger lesions, and hypertriglycerides. 

The Board notes parenthetically that a fairly current 
newspaper clipping from the RO shows that the veteran was 
arraigned for arranging sham marriages between foreign 
nationals and U.S. women.  The article indicated that he was 
not employed and had intended to leave the country.  An FBI 
investigation was apparently underway.

In this case, the veteran does have a single disability rated 
at 60 percent.  As noted above, his only service-connected 
disability is a low back disorder, currently evaluated at 60 
percent disabling.  Therefore, he meets the schedular mandate 
of a total rating.  Nonetheless, the threshold question is 
whether the veteran's service-connected disability is 
sufficient, in and of itself, to render him unable to secure 
or follow a substantially gainful employment.  

To that end, the Board has carefully considered the medical 
evidence and finds that the medical evidence does not show 
that the veteran's service-connected disability precludes him 
from securing or following substantially gainful employment.  

Significantly, the veteran has been treated for a myriad of 
nonservice-connected medical problems, including 
cardiovascular disease, hypertension, status/post 
cerebrovascular accident, gastrointestinal complaints, 
diabetes, finger lesions, among other things.  While a 
private physician noted that the veteran could not work, it 
appeared to be attributed to his nonservice-connected 
disorders.  While status/post laminectomy was noted as one of 
the medical problems, it was not singled out as the cause of 
the veteran's inability to work.

In evaluating the veteran's claim, the Board stresses that 
only disabilities stemming from the service-connected 
condition, namely a low back disability, may be considered.  
In this case, although the veteran clearly experiences a 
level of disability with respect to his low back disability; 
however, the clinical evidence of record suggests that the 
worsening of the veteran's multiple nonservice-connected 
disabilities is significantly contributing to the primary 
reason he is unable to work.  

The fact that the veteran is unemployed is not enough.  The 
threshold question is whether his service-connected disorder, 
without regard to any nonservice-connected disorders or 
advancing age, make him incapable of performing the acts 
required by employment.  See Van Hoose v. Brown, 4 Vet. App. 
361 (1993).  He has not presented, nor has the Board found, 
circumstances that place this veteran in a different position 
than other veterans rated with a single, service-connected 
disability rated at 60 percent disabling.  For a veteran to 
prevail on a claim based on unemployability, it is necessary 
that the record reflect some factor which takes the 
claimant's case outside the norm of such veteran.  See 38 
C.F.R. §§ 4.1, 4.15 (2004); Van Hoose v. Brown, 4 Vet. App. 
361 (1993).  

The veteran's low back disability is not, in the Board's 
determination, so severely disabling as to render him or the 
average person similarly situated unable to secure and follow 
substantially gainful employment, nor does the evidence of 
record reflect that this condition would render him 
individually unable to follow a substantially gainful 
occupation.  Thus, it is the Board's determination that the 
veteran is not precluded from performing a substantially 
gainful occupation as a result of his service-connected right 
ankle disability.  Accordingly, entitlement to a total 
disability rating based on individual unemployability is not 
warranted. 

In reaching this conclusion, the Board has considered 38 
C.F.R. § 3.321(b), 4.16(b), which provides that, to accord 
justice to the exceptional case where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation commensurate with the average earning capacity due 
exclusively to the service-connected disability or 
disabilities may be assigned.  

The governing norm of these exceptional cases is a finding 
that the case presented such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  Here, the Board finds the 
evidence in its entirety does not present such an exceptional 
or unusual disability picture as to render impractical the 
application of regular schedular standards.  

Finally, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The veteran was notified of the VCAA 
as it applies to his present appeal by correspondence dated 
in September 2001.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran in December 2001 was not given 
prior to the first AOJ adjudications of the claims, the 
notice was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board and complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b).  

The issues on appeal were re-adjudicated and a supplemental 
statement of the case (SSOC) was provided to the veteran in 
January 2004.  The veteran has been provided every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices. 

The VCAA notice letter provided to the veteran generally 
informed him of the evidence not of record that was necessary 
to substantiate his claims and identified which parties were 
expected to provide such evidence.  The veteran was notified 
of the need to give to VA any evidence pertaining to his 
claims.  There is no allegation from the veteran that he has 
any evidence in his possession that is needed for a full and 
fair adjudication of this claim.

In addition, by virtue of the rating decision on appeal, the 
statement of the case (SOC), and the SSOCs, he was provided 
with specific information as to why these particular claims 
were being denied, and of the evidence that was lacking.  He 
was also supplied with the complete text of 38 C.F.R. § 
3.159(b)(1) in the January 2004 SSOC.  

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  

Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

The veteran has not claimed that VA has failed to comply with 
the notice requirements of the VCAA and the Board finds that 
the provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issues on appeal have been 
requested or obtained.  

A major effort was undertaken to associate more current 
Vocational Rehabilitation records with the claims file, 
including contacting the RO and the Office of the Inspector 
General, but no additional records were found.  Apparently, 
the veteran's records are part of an on-going federal 
investigation.  Moreover, an attempt was made to find more 
current outpatient treatment records but none are available 
after March 2003. 

Next, in claims for disability compensation, the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that the veteran underwent a VA examination 
in December 1998.  However, since that time, he has failed to 
report for two VA examinations in April 1999 and June 2003.  
At this juncture, a remand to schedule another examination 
would be, in the Board's estimation, futile.  The available 
medical evidence is sufficient for adequate determinations.  
Therefore, the Board finds the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.


ORDER

Entitlement to a rating in excess of 60 percent for status-
post laminectomy for herniated nucleus pulposus, L5-S1, with 
left radiculopathy, is denied.

Entitlement to TDIU is denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


